Citation Nr: 0029171	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include adjustment disorder with 
anxiety and depression. 

2.  Entitlement to service connection for bilateral elbow 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
September 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran was administraively separated from service in 
September 1994 due to a diagnosed personality disorder.

2.  The veteran was diagnosed as having an adjustment 
disorder during a May 1995 VA examination, which was noted to 
be resolved in an August 1998 VA examination report. 

3.  There is no medical evidence of a current diagnosis of a 
psychiatric disorder that is related to military service.   

4.  There is no medical evidence of a nexus between an injury 
to both elbows during service and a currently diagnosed 
bilateral elbow strain.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include adjustment 
disorder with anxiety and depression, was not incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  A bilateral elbow strain was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Despite the fact that the RO has made multiple efforts to 
locate the veteran's complete service medical records, 
including contacting the National Personnel Records Center 
(NPRC) and alternate sites, these requests did not produce 
the complete records.  However, a substantial portion of 
service medical records have been associated with the claims 
file, covering service in 1994.  In addition, the veteran was 
notified of the several attempts and requested to provide any 
records in his possession.  Thus, in this respect, the Board 
is satisfied that the duty to assist as mandated by 38 
U.S.C.A. § 5107(a) has been satisfied. 

The Board also notes that the veteran's claim was denied by 
the RO on the basis that it was not well grounded, a 
requirement that has been eliminated by recent legislation.  
See H.R. 4205, the Floyd D. Spence National Defense 
Authorization Acty for FY 20001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000).  However, as the veteran was 
advised appropriately of the substantive law underlying a 
claim for service connection in the May 1996 statement of the 
case, and he has argued his case substantively on its merits, 
there is no prejudice accorded to the veteran in the Board's 
proceeding to review the appeal on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  That is, to return 
the case to the RO to cure a deficiency in the statement of 
the case would not result in a determination favorable to 
him, nor change the current analysis as provided by the 
Board.  See VAOGCPREC 16-92; 57 Fed.Reg. 49,747 (1992).    

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Service Connection for Psychiatric Disorder

The available service medical records show that the veteran 
was admitted to the hospital in July 1994 after having 
thoughts of driving his car off a cliff, and some homicidal 
ideation.  He reported being very dissatisfied with his job 
and felt that the was being picked on by supervisors who were 
much younger than he was.  He reported difficulty with 
adjusting to Naval life.  The mental status examination at 
the time of discharge four days later showed that the veteran 
was fully oriented with good memory.  He admitted to vague 
suicidal ideation and vague homicidal ideation and had a plan 
for suicide.  His insight and judgment were poor, as was his 
impulse control.  He was recommended for administrative 
separation as his behavior was not expected to improved.  The 
psychiatrist noted that the veteran's personality disorder 
was so severe that his ability to function effectively in a 
military environment was impaired.  However, he was noted to 
be able to conduct himself according to standards of law, as 
both a military member and civilian.  Following 
recommendation, the veteran was administratively separated in 
September 1994 by reason of personality disorder. 

The veteran was afforded a VA psychiatric examination in 
February 1995 in conjunction with his claim.  He reported 
that his problems during service were due to worrying about 
ill family members, as well as difficulty working a night 
shift.  He also reported conflict with a supervisor.  He 
stated that the difficulties at home and on his job resulted 
in his discharge for a personality disorder.  His mental 
status evaluation showed him to be exhibiting some anxiety-
like symptoms, but his conversation was coherent and 
relevant.  His mood was within normal limits and his affect 
was appropriate.  Content of thought revealed difficulties 
experienced during service in the form of stress relating to 
family and job.  He started to develop symptoms of anxiety 
and depression.  The examiner noted that there were no 
indications of a personality disorder during this particular 
interview.  The veteran was fully oriented with memory well-
preserved.  He showed some superficial insight into his 
problems and judgment was acceptable.  The examiner reported 
an Axis I diagnosis of adjustment disorder with mixture of 
anxiety and depression.  There was no Axis II diagnosis 
reported.

The veteran was afforded another VA psychiatric examination 
in August 1998 by the same examiner.  The veteran's reported 
history remained unchanged.  He did not provide specific 
information of any current symptoms other than fatigue and 
work-related stress.  He also reported physical complaints 
regarding his elbows and back.  The examiner noted that the 
veteran's thought content did not indicate any psychiatric 
type of deviation and the stress he related seemed to be more 
of a physical nature than a psychiatric condition.  His 
cognitive functioning was normal and judgment was fair.  He 
showed little insight into his problems.  After reviewing the 
previous medical history and exams, the VA psychiatric 
examiner found that the veteran did not have a current 
specific psychiatric diagnosis.  His adjustment disorder 
shown earlier seemed to be over with current symptoms related 
to his physical condition.  The examiner reported that there 
was no Axis I psychiatric diagnosis established.  

After reviewing the evidence of record, the Board concludes 
that the veteran has failed to meet his burden of proof to 
establish entitlement to service connection for an acquired 
psychiatric disorder.  His service medical records document 
the presence of a diagnosed personality disorder, which is 
not considered a disease or injury within the meaning of 
applicable legislation for the purposes of establishing 
entitlement to service connection.  See 38 C.F.R. § 4.9 
(1999).  Moreover, the previously diagnosed adjustment 
disorder has been resolved according to a VA psychiatrist and 
the veteran has no currently diagnosed psychiatric disorder.  

Accordingly, as there is no medical evidence of a currently 
diagnosed psychiatric disorder that is related to service, 
the claim must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Moreover, as there is no evidence of record that 
is in relative equipoise, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

III.  Service Connection for Bilateral Elbow Strain

As noted above, service connection may be established for a 
disability resulting from personal injury suffered during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
veteran claims service connection for a disability of both 
elbows that occurred from a fall during service.  However, 
available service medical records covering active duty during 
1994 are entirely silent as to complaints, treatment or 
diagnoses relating to any elbow condition.  

The veteran was afforded a VA examination in February 1995, 
which reflected his report of injury to both elbows in 1994.  
He reported occasional pain in both elbows with locking of 
the right elbow.  There was no report of functional 
impairment of the elbows and X-rays showed no evidence of 
fracture or dislocation.  Bone density and architecture were 
normal.  Joint spaces were preserved without arthritis.  
There was no soft tissue swelling or calcifications.  On 
physical examination, range of motion of the upper 
extremities was within normal limits.  The examiner reported 
a diagnosis of chronic strain of both elbows.  

At a personal hearing in November 1996, the veteran testified 
that in 1994 he fell on the gravel and hit both his elbows.  
He reported that his elbows were "cleaned and patched up," 
but no X-rays were taken.  He reported that he sometimes had 
locking and pain in his right elbow, but that his left elbow 
was okay.  

The veteran was afforded another VA examination of his elbows 
in August 1998, which again resulted in a diagnosis of 
chronic elbow strain.  The examiner found some tenderness 
over the olecranon process, and range of motion of the right 
elbow was restricted on extension by 2 or 3 degrees of 
normal.  X-rays were recommended but if any were afforded 
copies are not associated with the claims file.  

After reviewing the record in its entirety, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral elbow 
strain.  While the veteran's assertion that he fell and hurt 
his elbows during service is presumed credible, there is no 
medical evidence to show that he sustained a diagnosed injury 
that is related to currently diagnosed elbow strain.  The 
service medical records show treatment for multiple 
complaints without reference to either elbow.  Moreover, 
despite the February 1995 diagnosis of bilateral elbow 
strain, the X-rays were normal and there was no functional 
impairment noted.  In addition, during his November 1996 
hearing, the veteran reported no problems with his left elbow 
and only occasional pain in the right elbow.  The medical 
evidence of limitation of motion noted in the August 1998 VA 
examination occurred four years after separation from 
service.  Thus, the Board finds no evidentiary basis to show 
that the veteran's diagnosed bilateral elbow strain was 
incurred during service.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
bilateral elbow strain must be denied.  It follows that as 
there is no evidence of record that is in relative equipoise, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder with anxiety and 
depression, is denied. 

Entitlement to service connection for bilateral elbow strain 
is denied. 



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals
  



 

